  Case: 1:20-cv-00099-DRC-KLL Doc #: 6 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 53




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

CHRIS WILLIAMS,                                         Case No. 1:20-cv-99
     Petitioner,
                                                        Cole, J.
        vs.                                             Litkovitz, M.J.

WARDEN, CHILLICOTHE                                     REPORT AND
CORRECTIONAL INSTITUTION,                               RECOMMENDATION
    Respondent.

        On March 9, 2020, petitioner submitted a motion for leave to proceed in forma pauperis

in connection with a petition for a writ of habeas corpus. (Doc. 4). On March 17, 2020, upon

determining that petitioner has sufficient funds available to pay the filing fee in order to institute

this action, the Court denied his motion and ordered that petitioner pay the full filing fee of $5.00

within thirty (30) days of the date of the Order. (Doc. 5). Petitioner was advised that “[i]f

petitioner fails to pay the $5.00 filing fee within thirty (30) days of the date of filing of this

Order, the existing action will be closed on the Court’s docket.” (Id. at PageID 51–52).

        To date, more than thirty days after the Court’s March 17, 2020 Order, petitioner has

failed to pay the filing fee.

        District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond to

an order of the Court warrants invocation of the Court’s inherent power in this federal habeas

corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254

Cases in the United States District Courts, 28 U.S.C. foll. § 2254.
  Case: 1:20-cv-00099-DRC-KLL Doc #: 6 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 54




       Accordingly, because petitioner has failed to comply with the Order issued on March 17,

2020, petitioner’s petition for a writ of habeas corpus should be DISMISSED for lack of

prosecution.

       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.



Date: 4/20/2020
                                                   Karen L. Litkovitz
                                                   United States Magistrate Judge




                                               2
  Case: 1:20-cv-00099-DRC-KLL Doc #: 6 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 55




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CHRIS WILLIAMS,                                       Case No. 1:20-cv-99
     Petitioner,
                                                      Cole, J.
       vs.                                            Litkovitz, M.J.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
